Title: To George Washington from Bushrod Washington, 19 October 1798
From: Washington, Bushrod
To: Washington, George



My dear uncle
Richmond October 19th 1798

Upon my return to this place I met with a Commission from the President of the United States appointing me one of the Judges of the supreme Court. This appointment I have accepted, and was induced thereto by the strongest motives.
I was very unwilling to abandon a profession, to which I was much attached, and to the study of which I had devoted the greatest part of my life. A situation which permits me to pursue it, and to improve the knowledge which I have acquired in this science, without endangering my sight (already considerably injured) could not fail to be agreable to me.
Independent of this consideration, I could not upon a small

piece of poor land in Westmoreland have paid debts which I owe, & supported my family.
Knowing the wish you had, that I should be a Candidate for Congress, I have felt much uneasiness lest my acceptance of this appointment should be disagreable to you. The desire of attempting to serve my country in that line had also created in myself an anxiety for success in the election, altho’ I foresaw the extreme inconvenience which would result from it, in my private affairs; I was however willing to make the sacrifice. I trust that this candid statement of my situation will be an apology with you for having relinquished my first intention, and I flatter myself that my services will not be less useful to my Country in the office which I now hold, than they would have been in the legislative counsels.
I am Just preparing to go upon the southern Circuit, & shall if possible leave this place tomorrow.
From the best information which I could collect, there is very little doubt, but that a fœderal man will be sent from our district: whether Genl Lee, or Mr Landon Carter will offer is not certainly ascertained, but I believe it will be the latter.
Mrs W. Joins me in love to my aunt & yourself, and believe me to be most sincerely My dear Uncle Your affect. Nephew

B. Washington

